J-A18030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF W.J.T.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: A.N.T., NATURAL          :
 MOTHER                              :
                                     :
                                     :
                                     :
                                     :   No. 424 WDA 2020

            Appeal from the Order Entered February 18, 2020
   In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): 2019-947 IVT

 IN RE: ADOPTION OF C.L.Y.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: A.N.T., NATURAL          :
 MOTHER                              :
                                     :
                                     :
                                     :
                                     :   No. 425 WDA 2020

            Appeal from the Order Entered February 18, 2020
   In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): 2019-948 IVT

 IN RE: ADOPTION OF E.H.T.           :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: A.N.T., NATURAL          :
 MOTHER                              :
                                     :
                                     :
                                     :
                                     :   No. 426 WDA 2020

            Appeal from the Order Entered February 18, 2020
   In the Court of Common Pleas of Cambria County Orphans' Court at
                          No(s): 2019-949 IVT
J-A18030-20


 IN RE: ADOPTION OF A.J.F.                :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
 APPEAL OF: A.N.T., NATURAL               :
 MOTHER                                   :
                                          :
                                          :
                                          :
                                          :    No. 427 WDA 2020

             Appeal from the Order Entered February 18, 2020
    In the Court of Common Pleas of Cambria County Orphans' Court at
                           No(s): 2019-950 IVT

 IN RE: ADOPTION OF A.A.F.                :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
 APPEAL OF: A.N.T., NATURAL               :
 MOTHER                                   :
                                          :
                                          :
                                          :
                                          :    No. 428 WDA 2020

             Appeal from the Order Entered February 18, 2020
    In the Court of Common Pleas of Cambria County Orphans' Court at
                           No(s): 2019-951 IVT


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY DUBOW, J.:                               FILED AUGUST 3, 2020

      A.N.T.   (“Mother”)   appeals   from    the   February   18,   2020   Order

involuntarily terminating her parental rights to her five children: W.J.T., born

in February 2012; C.L.Y., born in March of 2013; E.H.T., born in May 2014;

A.J.F., Jr. (“A.J.F.”), born in December 2015; and A.A.F., born in September

2016 (collectively, the “Children”), pursuant to 23 Pa.C.S. § 2511(a)(1), (2),




                                      -2-
J-A18030-20



(5), and (b). Because the record supports the decision of the orphans’ court,

we affirm the Order.1

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       We glean the following factual and procedural history from the trial

court’s opinion and the certified record. Children and Youth Services (“CYS”)

became involved with the family in August 2016 due to concerns regarding

domestic violence, safety, finances, and deplorable housing conditions, and,

as a result, instituted numerous services for the family.   On November 8,

2017, CYS filed a dependency petition raising concerns regarding Mother’s

mental health, substance abuse, inappropriate supervision, lack of parenting

skills, lack of appropriate discipline, as well as the safety of the home. The

court held a hearing on November 29, 2017, and on December 12, 2017,

entered an order adjudicating the Children dependent. The court directed that

the Children remain in the legal and physical custody of Mother under the

supervision of CYS and with the continued provision of services. See Orders

of Adjudication and Disposition – Child Dependent, 12/12/17, at 1. In relevant

part, the court specifically ordered Mother to (1) refrain from using illegal

drugs or alcohol; (2) partake in random drug screen; (3) participate in

parenting classes; (4) ensure the Children were supervised by a responsible

____________________________________________


1 By the same order, the orphans’ court also involuntarily terminated the
parental rights of the Children’s fathers. None of the Children’s fathers are
parties to the instant appeals. The eldest child’s father is deceased.




                                           -3-
J-A18030-20



adult, who would also be subject to random drug tests; and (5) maintain a

“clean, safe, and adequately furnished home.” Orders of Adjudication and

Disposition at 2 (unpaginated). The court also directed that Mother to undergo

a psychological evaluation.2 Id.

       Over the next two years, the court held regular permanency review

hearings. See Petitioner’s Exhibit 14. After each hearing, the court found

Mother to be minimally compliant as she had failed to participate consistently

in mental health, drug and alcohol, and parenting education services, and had

failed to secure employment and obtain stable housing. See N.T., 1/31/20,

at 25-27.

       On May 16, 2018, CYS removed the Children from Mother’s care due to

Mother’s continued use of drugs and alcohol, continuing problems of domestic

violence, transiency, finances, lack of supervision, and poor parenting.3 Id.

at 20; Petitioner’s Exhibit 14, Permanency Review Orders (Non-Placement),

6/1/18.     On July 17, 2019, the court changed the Children’s goal from

Reunification to Adoption. Id. at 27; Petitioner’s Exhibit 14, Permanency

Review Orders, 7/19/19.
____________________________________________


2Psychologist Dennis Kashurba evaluated Mother on November 16, 2016, and
on April 5, 2019. See Petitioner’s Exhibit 18 (evaluations).

3 When first removed from Mother’s care, the Children had significant
developmental, emotional, and educational delays in addition to behavioral
problems, which necessitated that they be split up between three different
foster homes. At the time of the termination hearing, the Children were living
together in one pre-adoptive foster home.



                                           -4-
J-A18030-20



       On September 24, 2019, Cambria County Children and Youth Services

(“CYS”) filed petitions to involuntarily terminate Mother’s and the Children’s

fathers’ parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), 4 and

(b).

       On January 31, 2020, the orphans’ court conducted a hearing on the

termination petitions at which CYS presented the testimony of Molly

Smithmyer, CYS caseworker; Dennis Kashurba, a licensed psychologist;

Jeffrey Grove, of the Bair Foundation’s Path to Permanency Program; and

Kathy Skaife, home and family instructor with the Home Management Program

at Independent Family Services (“IFS”). CYS also proffered Petitioner’s

Exhibits 1 through 20 pertaining to the dependency proceedings, which the

orphans’ court admitted without objection. Mother attended the hearing with

legal representation. Additionally, the Children were represented by counsel.5

       On February 18, 2020, the orphans’ court entered an Order involuntarily

terminating the parental rights of Mother, as well as those of C.L.Y., E.H.T.,

A.J.F., and A.A.F.’s fathers, pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and
____________________________________________


4 CYS amended the Petition at the time of hearing to include an alleged
violation of 23 Pa.C.S. Section 2511(a)(8). N.T., 1/31/20, at 4-5; Order,
2/5/20.

5 The court appointed Children’s guardian ad litem Suzann M. Lehmier, Esq.,
to represent the Children’s legal interests. Attorney. Lehmier informed the
court at the beginning of the termination hearing that she had met with the
Children, who ranged in age from 3 to 7 years old, individually, and
determined that there was no conflict in her representing the Children’s legal
and best interests. N.T., 1/31/20, at 4. Attorney Lehmier submitted a brief
to this Court in favor of the termination of Mother’s parental rights.


                                           -5-
J-A18030-20



(b). Mother timely filed Notices of Appeal and Concise Statements of Errors

Complained of on Appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

contending the orphans’ court erred in involuntarily terminating her parental

rights pursuant to 23 Pa.C.S. § 2511(a) and (b). In compliance with Pa.R.A.P.

1925(a), pursuant to Order dated March 16, 2020, and entered March 18,

2020, the orphans’ court noted its reliance on its Order of February 18, 2020.

Mother’s appeals were consolidated by this Court, sua sponte, on April 16,

2020.

ISSUES ON APPEAL

        Mother raises the following issue on appeal:

        Whether the Petitioner had met its burden to substantiate the
        termination of [Mother]’s parental right to her children by clear
        and convincing evidence?

Mother’s Brief at 4 (suggested answer omitted).

LEGAL ANALYSIS

        In reviewing cases in which the orphans’ court involuntarily terminated

parental rights, appellate courts must accept the findings of fact and credibility

determinations of the orphans’ court if the record supports them.           In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013).        If the record supports the factual

findings, appellate courts then determine if the orphans’ court made an error

of law or abused its discretion. Id. Where the competent record evidence

supports the court’s findings, we must affirm the orphans’ court’s order even

though the record could support an opposite result.         In re Adoption of

Atencio, 650 A.2d 1064, 1066 (Pa. 1994).


                                      -6-
J-A18030-20



      “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004) (citations omitted). Appellate courts defer to the orphans’ court that

often has “first-hand observations of the parties spanning multiple hearings.”

In re T.S.M., supra at 267 (citations and quotation marks omitted2004).

      While the orphans’ court here found that CYS met its burden of proof

under 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b), we need only agree with its

decision as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm the termination of parental rights. See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

TERMINATION PURSUANT TO SECTION 2511(a)(2)

      We first conclude that the orphans’ court properly exercised its

discretion by terminating Mother’s parental rights pursuant to Section

2511(a)(2). Section 2511(a)(2) provides for termination of parental rights

where the petitioner demonstrates by clear and convincing evidence that

“[t]he repeated and continued incapacity, abuse, neglect or refusal of the

parent has caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being and the conditions

and causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied by the parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P.,

47 A.3d 817, 827 (Pa. 2012) (citations omitted). The grounds for termination

of parental rights under Section 2511(a)(2) due to parental incapacity are not

                                    -7-
J-A18030-20



limited to affirmative misconduct; to the contrary, those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa. Super. 2002).

      This Court has long recognized that a parent is required to make diligent

efforts   towards     the   reasonably   prompt      assumption   of     full   parental

responsibilities. Id.   At a termination hearing, the orphans’ court may

properly reject as untimely or disingenuous a parent’s vow to follow through

on necessary services when the parent failed to cooperate with the CYS

agency    or   take    advantage   of    available   services   during    dependency

proceedings. Id. at 340.      Importantly, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa. Super. 2006).

      In the instant case, the orphans’ court found that CYS had presented

sufficient proof to support the termination of Mother’s parental rights based

on Section 2511(a)(2).

      All five children have spent most of their lives being dependent in
      the child welfare system. Unfortunately, all of the children have
      been exposed to a significant amount of trauma in their young
      lives. [Mother] has been provided with all of the services the
      agency had to offer throughout the four years of involvement.
      While I am sure [Mother] loves her children, she has not been able
      to rectify any of the reasons that led to the [C]hildren’s removal,
      and I don’t believe she will in the near future. . . . It is in the best
      interests of [the Children] for the parental rights of their parents

                                         -8-
J-A18030-20


      to be terminated so that the [C]hildren will be afforded the
      opportunity to find permanency through adoption and be able to
      reside with a family who will keep them safe and help them reach
      their fullest potential.

Order, 2/18/20, at 7 (quoting Petitioner’s Exh. 17).

       The record supports this finding. CYS caseworker, Molly Smithmyer,

testified that, despite attending visits and maintaining employment, Mother

never addressed concerns of mental health, drugs and alcohol, and transiency

and, thus, had not done anything to demonstrate her ability to reunify with

the Children or establish that the issues that caused the Children’s removal

could be remedied in a reasonable amount of time, if at all.          See N.T.,

1/3/2020 at 28, 49, 52.     Kathy Skaife, IFS, Home Management Program,

home and family instructor, testified that Mother had been essentially

homeless since January 2019 and could not provide for the safety and well-

being of the Children on her own. Id. at 29, 104.

      Similarly, Jeffrey Grove, Bair Foundation, Path to Permanency Program,

who observed and supervised visitation and conducted active parenting

assistance, noted that Mother had not remedied those issues of concern to

allow for reunification. He expressed concerns regarding Mother’s parenting

and stated that Mother was not able to independently parent the Children. Id.

at 90-92.

      Psychologist Dennis Kashurba, who conducted evaluations of Mother in

November 2016 and April 2019, testified that Mother had “barely adequate

intellectual ability to learn appropriate parenting strategies for addressing the



                                      -9-
J-A18030-20



behavioral challenges of her children” and will likely require “intensive services

in the parenting domain for the foreseeable future.” Id. at 78, 82. As a result,

he expressed his belief that Mother cannot parent the Children. Id. at 83. Mr.

Kashurba further opined that Mother’s likelihood for successful reunification

with the Children is “guarded to poor,” stating, “[t]o my estimation, there’s

not been the type of progress that would justify further reunification efforts.”
Id. at 83-84.

      Mother argues that, prior to the filing of the petitions for termination,

she had remedied CYS’s concerns, including housing, employment, drugs and

alcohol, domestic violence, and mental health, in total or had made significant

progress such that termination was not warranted. Mother’s Brief at 11-16.

The record, as noted above, belies these averments.

      In sum, for three and a half years before CYS filed the Petition to

Involuntarily Terminate Mother’s Parental Rights, CYS provided numerous

services to Mother to help her acquire basic needs and skills to reunify with

the Children with minimal progress shown on Mother’s part. At the time of

the termination hearing, the Children had been in foster care for over a year

and a half. N.T., 1/31/20, at 18-20. Having reviewed the record, we conclude

that it supports the findings of the orphans’ court that Mother has not provided

Children with the essential parental care, control and subsistence necessary

for their mental and physical well-being, and that Mother is unable to remedy




                                     - 10 -
J-A18030-20



the causes of her parental incapacity, neglect or refusal any time in the

foreseeable future. Thus, Mother is not entitled to relief.6

       Orders affirmed.

       President Judge Emeritus Bender joins this memorandum.

       Judge Nichols notes dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2020




____________________________________________


6 Mother failed to challenge the trial court's conclusion that CYS met its burden
pursuant to Section 2511(b) and, thus, Mother has waived any challenge to
the trial court's findings. Even if she had not waived the issue, however, we
would find it meritless as our review indicates that the record supports the
orphans’ court's conclusion that it is in the best interests of the Children to
terminate Mother's parental rights.


                                          - 11 -